 In the Matter of THE SO.:ONIAN VAULT COMPANYandTHE INTER-NATIONAL ASSOCIATION' OF MACHINISTS, AFFILIATED WITH AMERICANFEDERATION OF LABORCase No. C-1776.DecidedJanuary 31, 1941Jurisdiction:grave vault manufacturingindustry.Settlement:stipulation providingfor compliancewiththe Act.Remedial Orders:entered on stipulation.Mr. Thurlow Smoot,for the Board.Schuler, Smith,& Freer,byMr. John S. Bellamy,of Cleveland,Ohio, andMr.Edward J. Myers,ofBucyrus,Ohio, for the'respondent.Mr. A. G. Skundor,for the Union.Mr. William T. Little.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by The Interna-tionalAssociation of Machinists, affiliated with American Federa-tion of Labor, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theEighth Region (Cleveland, Ohio), issued its complaint dated No-vember 29, 1940, against The Sozonian Vault Company, Bucyrus,Ohio, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (3), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint, accompaniedby notice of hearing, were duly served upon the respondent and theUnion.Concerning the unfair labor practices the complaint alleged insubstance: (1) that on and after August 23 and 24, 1940, the re-spondent refused to bargain collectively with the Union, the dulydesignated representative of a majority of its employees in an ap-29 N. L. R. B., No 59.300 THE SOZONIANVAULT COMPANY-301propriate unit; (2) that between August 6 and September 13, 1940,the respondent discharged four named employees because of theirmembership in and activity in behalf of the Union; and (3) thatthe respondent, by the foregoing acts and by (a) interrogating itsemployees about membership in the Union, and about the person orpersons who were active in soliciting union membership; (b) makingveiled. threats against union members; (c) disparaging the value of,unionmembership; (d) advising employees that it would not bar-gain with outside representatives and that its plant would be shutdown, before it would recognize a union; (e) falsely charging thatforce was being used to coerce employees to join the Union-; and(f) threatening to discharge union members, interfered with, re-strained, and coerced, its employees in the exercise of the rightsguaranteed in Section 7 of the Act.The respondent's answer, whichwas filed at the hearing, was withdrawn when the stipulation wasapproved by the Board and no longer constitutes a part of the recordin the case.Pursuant to notice duly served on the respondent and the Union,a hearing was held December 16, 17, 18, and 19 at Bucyrus, Ohio,before Earl S. Bellman, the Trial, Examiner duly designated by theBoard.The Board and the respondent were represented by counsel,the Union by a representative, and all parties participated in thehearing.Oh December 18,' 1940, during the course of the hearing,the respondent, the Union, and counsel for the Board entered intoa stipulation and agreement in settlement of the case, subject to theapproval of the Board.On January 7, 1941; an agreement amend-ing the stipulation and agreement was executed by the respondent,the Union, and counsel for the Board.The stipulation, -as amended,provides as follows :STIPULATIONIT IS HEREBY STIPULATED AND AGREED by and between TheSozonian Vault Company (hereinafter called the Respondent),The International Association of Machinists, affiliated with theAmerican Federation of Labor, by A. G. Skundor, Grand LodgeRepresentative, and Thurlow Smoot, 'attorney, National LaborRelations Board, that :II.Upon a second amended charge duly filed by the Interna-tionalAssociation of Machinists, hereinafter called the Union,theNationalLabor Relations Board, hereinafter called theBoard, by the Regional Director for the Eighth Region, actingpursuant to authority granted in Section 10 (b) of the-NationalLabor, Relations Act, 49 Stat. 449, hereinafter called the Act,and pursuant to Article II, Section 5 and Article IV, Section 1 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the National Labor Relations Board Rules and Regulations,Series 2, as amended, duly issued a Complaint and Notice ofHearing thereon, on November 29, 1940, against the Respondent.II.Respondent is and has been since 1930 a corporation or-ganized under and existing by virtue of the laws of the Stateof Ohio, having its -principal office and place of business in theCity of Bucyrus, County of Crawford, State of Ohio. TheRespondent operates and maintains a plant at Bucyrus, Ohio,where it is engaged in the production of grave vaults.Respondent, in the course and conduct of its business, causesand has continuously caused a large portion of the raw materialsused in the manufacture of its finished product to be purchasedand transported in interstate commerce from and through statesof the United States other than the State of Ohio to its plantin the State of Ohio and causes and has continuously caused alarge part of the products manufactured by it,to be sold andtransported in interstate commerce from its plant in the Stateof Ohio into and through states of the United States other thanthe State of Ohio.The value of the raw materials used during the first elevenmonths of 1940 by respondent amounted to approximately$122,387 and the value of the products manufactured by re-spondent during the first eleven months of 1940 amounted toapproximately $288,134.III.Respondent is engaged in commerce within the meaningof Section 2-(6) of the Act.IV. The Union is a labor organization within the meaningof Section 2 (5) of the Act.V. All of the employees of the Respondent, exclusive of cleri;cal, sales and supervisory employees, constitute and have con-stituted,a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act;and said unit will insure to employees of Respondent the fullbenefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.By the date August 23, 1940, shortly prior thereto, and at alltimes since said date, the majority of the employees in the unitappropriate for the purposes of collective bargaining, as setforth and described above-,had designated the Union as theirrepresentative for the purposes of collective bargaining withRespondent.On August 22, 1940, shortly prior thereto and atall times since said date, the Union has been the exclusive rep-resentative of Respondent's employees in the unit set forth anddescribed above, by virtue of Section 9 (a) of the Act. THE SOZONIANVAULT COMPANY ,303VI. The Respondent has offered Charles A. Frey immediateand full reinstatement to his former position without prejudiceto his seniority and other rights and privileges and said CharlesA. Frey has declined said, reinstatement.VII. All parties hereto expressly waive further pleadings,their right to a hearing and to the making of Findings of Factand Conclusions of Law by the Board, as set forth in Section10 (b) and (c) of the Act.VIII. The Complaint, Notice of Hearing, Order of RegionalDirector and the Second Amended Charge may be filed withtheChiefTrialExaminer of the National Labor RelationsBoard, together with this stipulation and shall constitute therecord in this case.IX. This stipulation is subject to the approval of the Na-tional Labor Relations Board and, upon tills stipulation beingapproved by it, the said Board may enter an Order to the fol-lowing effect :1.The Respondent, ,its officers, agents, successors and, assignsshall cease and desist from :(a) Interrogating its employees about membership in theUnion.(b) Interrogating its employees about the person or personswho were active in soliciting membership, in the Union..(c) Issuing veiled threats against employees who were mem-bers of or active in the Union.(d)Disparaging the value of membership in the Union.(e)Advising employees that its plant would be shut downbefore a union would be recognized.(f)Falsely charging that coercion was being used to forceemployees into joining the Union.(g)Threatening to discharge employees who were membersof the Union.(h) Stating it would deal with its own men but would notdeal through any outside representative.(i)Refusing to bargain collectively with International As-sociation of Machinists, affiliated with the American Federationof Labor, as the exclusive representative of all the employees ofRespondent,exclusiveofclerical,salesand supervisoryemployees.,(j)Discouraging" membership , in the International Associa-tion of Machinists, affiliated with the American Federation ofLabor, or in any other labor organization of its employees bydischarging or refusing to reinstate any of its employees, or inany other manner discriminating in regard to their hire or 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenure of empfoyment,or any term or condition of theiremployment.(k) In any other manner interfering with, restraining orcoercing employees in the exercise,of their right to self-organiza-tion, to form,join, or assist labor organizations,to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective' bar-gaining or other mutual aid or protection as guaranteed inSection 7-of the National Labor Relations Act.2.The Respondent, its officers,agents, successors-or assignsshall take the following affirmative actionwhich willeffectuatethe policies of the National Labor Relations Act :(a) Inform all of its officers and agents,togetherwith allothers'employed in a supervisory capacity that they shall notin any manner interfere with, restrain,or coerce employees inthe exercise of their right to self-organization,to form,join orassist labor organizations,to bargain collectively through rep-resentatives of their own choosing,and to engage in concertedactivities for the purposes of collective bargaining or other mu-tual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.(b)Offer to Dale WTinebrenner,Charles Baker and O. E.McMichael immediate and full reinstatement to their formeror substantially equivalent positions,without prejtidice to theirseniority and other rights and privileges.(c)Make whole Dale Winebrenner,Charles A.Frey,CharlesBaker and O. E. McMichael for any loss of pay they may havesuffered by reason of the discrimination against them by pay-ment to Dale Winebrenner the sum of Three Hundred andSeventy-Five($375) Dollars,Charles A. Frey the sum of ThreeHundred and Seventy-Five($375)Dollars,Charles Baker theSum of One Hundred($100)Dollars,and O.E. McMichael thesum of One Hundred and Fifty ($150)Dollars.(d)Uponrequest, bargain collectively with the InternationalAssociation of Machinists, affiliated with the AmericanFedera-tion of Labor, as the exclusive representative of all the employeesof the Respondent,exclusive of clerical,sales and supervisoryemployees in respect,to rates of pay,wages,hours of employ-ment and other conditions of employment and, if an under-standingis reached on such platters,embodysuch understandingin a signed agreement.(e)Post immediately in a conspicuous place at its plant inBucyrus,Ohio and maintain for a period of at least sixty (60)consecutive days from the date of posting, a notice to its em- THE SOZONIAN VAULT COMPANY-305ployees stating: (1) that the Respondent will not engage in theconduct from which it is ordered to cease and desist in para-graphs 1 (a) to (k), inclusive, 'of this Order: (2) that theRespondent will take the affirmative action set forth in para-graphs'2 (a), (b), (c) and (d) of this Order: (3) that theRespondent's employees are free to become-or remain membersof the International Association of Machinists, affiliated withAmerican Federation of Labor, and the Respondent will notdiscriminateagainst anyemployee because of membership oractivity in that organization; and(f)Notify the Regional Director for the Eighth region inwriting ,within ten (10) days from the date of this Order, ofthe steps the Respondent has taken to comply herewith. ,X. It is further stipulated and agreed that-immediately uponreinstatement of Dale Winebrenner as above provided, he shallbe ' granted a leave of ibsence by Respondent until October 1,1941 and that he will not return to Respondent's employ beforesaid date.And it is provided (.1)-that said-Dale Winebrenner will notifyRespondent in writing on or before September 1st, 1941 whetherhe desires to return to Respondent's employ on October 1, 1941;provided that if said Dale Winebrenner notifies respondent inwriting on or before September 1, 1941 that he desires a secondleave of absence until July 1, 1942 same shall be granted him.(2)That if a notification in writing is not received by Respond-ent on or before September. 1, 1941 from said Dale Winebrennerhe will not thereafter be considered an employee of the Re-spondent.(3)That if said Dale Winebrenner requests thesecond leave of absence above referred to from October 1, 1941to July 1, 1942 that he will not return to Respondent's employbefore July 1, 1942 and that if he does not notify Respondentin writing on or before June 1, 1942 that be desires to return toRespondent's employ on July 1, 1942 he shall not thereafter beconsidered an employee of Respondent.It is also agreed that if the Union so requests, Respondentwill allow Dale Winebrenner to be present during all negotia-tions between the Union and Respondent concerning wages,hours of employment and other working conditions until anagreement between the Union and Respondent is executed andthat each day said Dale Winebrenner is present at such a con-ference he shall be reimbursed by Respondent in the sum ofSix Dollars and forty cents($6.40).XI. It is further stipulated and agreed that any appropriateCircuit Court of Appeals in the United States may upon appli- 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDcation by the Board enter its decree enforcing the order of theBoard in the form above set out. The Respondent waives itsright to contest the entry of any such decree and its right toreceive notice of the filing of an application for'the entry ofsuch decree.XII. This stipulation contains the entire agreement betweenthe parties, there being no agreement of any kind, verbal orotherwise, whichvaries, altersor adds to this stipulation..XIII. This stipulation shall be of no force and effect unlessand until approved by the Board and if not approved by theBoard none of the statements recited herein above may be usedas evidence in any proceeding before the Board.On January 11, 1941, the Board issued its order approving thestipulation, as amended, making it a- part of the record; and pursuantto Article II, Section 36, of National Labor Relations Board Rulesand Regulations-Series 2, asamended, transferring the proceedingto and continuing it before the Board for the purpose of entry ofa decision and order by the Board pursuant to the provisions of thesaid stipulation, as amended.Upon the basis of the above amended stipulation and the. entirerecord in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe Sozonian Vault Company, an Ohio corporation having itsprincipal office and place of business in the City 'of Bucyrus, Ohio,is engaged in the production and sale of grave vaults.During thefirst eleven months of 1940, the respondent used raw materials valuedat approximately $122,387 in the course and conduct of its business,and produced finished products valued at about _$288,134.A largeportion of the raw materials used in the manufacture of its finishedproduct are purchased outside Ohio, and, a large portion, of theproducts manufactured by the respondent are shipped outside theState.It is stipulated by all parties that the respondent is engagedin interstate commerce within the meaning of the Act.We find that the above-described operations of the respondentconstitute a continuous flow of trade, traffic, and commerce amongthe several States.ORDERUpon the basis of the above findings of fact, amended stipulation,and the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations THE SOZONIAN VAULT COMPANY307Board hereby orders that The Sozonian Vault Company, Bucyrus,Ohio, and its officers, agents, successors, and assigns, 'shall :1.Cease and desist from :(a) Interrogating its employees about membership in the Union.(b) Interrogating its employees about the person or persons whowere active in soliciting membership in the Union.I(c) Issuing veiled threats against employees who were membersof or active in the Union.(d)Disparaging the value of membership in the Union.(e)Advising employees that its plant would be shut down beforea union would be recognized.(f)Falsely charging that coercion was being used to force em-ployees into joining the Union.(g)Threatening to discharge employees who were members ofthe Union.,(h) Stating it would deal with its own' men brit would not dealthrbligh any outside representative.(i)Refusing to bargain collectively with International Assoc'iation of Machinists, affiliated with the American Federation, of Labor,as the exclusive representative of all the employees of Respondent,exclusive of clerical, sales and supervisory employees.(j)Discouraging membership in the International Association ofMachinists, affiliated with the American Federation of Labor, or inany other labor organization of its employees by discharging or re-fusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire or tenure of employment, orany term or condition of their employment.(k) In any other manner interfering with, restraining or coerc-ing employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action to effectuate the purposesand policies of the Act:(a) Inform all of its officers and agents, together with all othersemployed in a supervsory capacity that they shall not in any mannerinterfere with, restrain, or coerce employees in the exercise of theirright to self-organization, to form, join or assist labor organizations,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection as,guaranteed in Sec-tion 7 of the National Labor Relations Act.413002-42-vol 29-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Offer to Dale Winebrenner, Charles Baker and O. E. Mc.Michael immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityand other rights and privileges.(c)Make whole Dale Winebrenner, Charles A. Frey, Charles Bakerand O. E. McMichael for any loss of pay they may have sufferedby reason of the discrimination against "them by payment to DaleWinebrenner the sum of Three Hundred and Seventy-Five ($375)Dollars, Charles A. Frey the sum of Three Hundred and Seventy-Five ($375) Dollars, Charles Baker the sum of One Hundred ($100)Dollars, and O. E. McMichael the sum of One Hundred and Fifty($150) Dollars.(d)Upon request, bargain collectively with the InternationalAssociation of Machinists, affiliated with the American Federationof Labor, as the exclusive representative of all the employees of theRespondent, exclusive of clerical, sales and supervisory employees inrespect to rates of pay, wages, hours of employment and other con-ditions of employment and, if an understanding is reached on suchmatters,- embody such understanding in a signed agreement.(e)Post immediately in a conspicuous place at its plant in Bu-cyrus, Ohio and'maintain for a period of at least sixty (60) con-secutive days from the date of posting, a notice to its employeesstating : (1), that the Respondent will not engage in the conductfrom which it is ordered to cease and desist in paragraphs 1 (a) to(k), inclusive, of this Order: (2) that the Respondent will takethe affirmative action set forth in paragraphs 2 (a), (b), (c) and(d) of this Order: (3) that the Respondent's employees are free tobecome or remain members of the International Association of Ma-chinists,affiliatedwith ' American Federation of Labor, and theRespondent will not discriminate against any employee because ofmembership or activity in that organization; and(f)Notify the Regional Director for the Eighth Region in writ-ing within ten (10) days from the date of this Order, of the stepsthe Respondent has taken to comply herewith.I